[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                   APRIL 27, 2005
                                  No. 04-11193                   THOMAS K. KAHN
                            ________________________                  CLERK


                       D. C. Docket No. 02-61610-CV-WPD

CARMOLITE HYPPOLITE,


                                                                Plaintiff-Appellant,

                                        versus

TACO BELL CORP.,

                                                                Defendant-Appellee.


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (April 27, 2005)

Before DUBINA, PRYOR and RONEY, Circuit Judges.

PER CURIAM:

      After a six-day trial, the jury rendered a verdict for defendant Taco Bell on

plaintiff’s claims for sexual harassment, retaliation and failure to pay overtime.
The plaintiff appeals, arguing that the district court erred in its instructions to the

jury and in granting defendant’s motion for judgment as a matter of law on one

claim. After full consideration of the briefs, oral argument and the record before

us, we find no reversible error in the trial or in the judgment based on the jury’s

findings and answers to the special interrogatories.

      AFFIRMED.




                                            2